                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


MATTHEW A. SMITH                                                              PLAINTIFF

V.                              CASE NO. 5:19-CV-5177

WALMART                                                                    DEFENDANT


                                         ORDER


       Comes on for consideration the Report and Recommendation (Doc. 12) filed in this

case on February 26, 2020, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate for the Western District of Arkansas. Fourteen (14) days have passed without

objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED on this 18th day of March, 2020.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
